Citation Nr: 0933717	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-08 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for a left foot injury, 
currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Coast 
Guard from September 1968 to January 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) New York City, New York, 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's left foot was crushed in an accident in 
1972, fracturing his big toe and later resulting in the 
amputation of his second and third toes.

2.  The Veteran's left foot injury currently causes pain and 
stiffness which are exacerbated by walking, his fourth and 
fifth toes are mildly hammertoed, his left foot has 30 
degrees of hallux valgus, and X-rays show post-traumatic 
changes.  

3.  The left foot injury is severe, but it does not cause 
actual loss of use of the foot.


CONCLUSION OF LAW

The criteria for a 30 percent rating (but no higher) for a 
left foot injury have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code (DC) 5284 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2008).  Further, examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2 (2008).  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 
(2008).

The Veteran's left foot injury has been evaluated under 38 
C.F.R § 4.71a, DC 5284.  DC 5284 provides the rating criteria 
for general injuries of the foot.  Moderate injuries are 
rated as 10 percent disabling, moderately severe injuries 
warrant a 20 percent rating, and severe injuries are rated as 
30 percent disabling.  A note to the Diagnostic Code provides 
that actual loss of use the foot warrants a 40 percent 
rating.  38 C.F.R § 4.71a, DC 5284.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Much like with claims for increased initial ratings, staged 
ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings. See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case of an application for a higher rating for a left 
foot injury, the Board reviewed the Veteran's compensation 
and pension feet examination (VA feet examination) of May 
2008 as well as the rest of his claims file.  The Veteran's 
left foot injury was originally service connected at a 10 
percent rate in 1973.  This rating was increased to 20 
percent in January 1997.  The Veteran filed the claim at 
issue here in December 2005.  The Veteran styled his claim as 
one for service connection for pain in his left big toe and 
blisters on his left foot.  The RO properly considered the 
claim as being for an increased rating for his service 
connected left foot injury.  

Since filing this claim in December 2005, the Veteran has 
been afforded two VA compensation and pension feet 
examinations (VA feet examination), each with substantially 
similar results.  In the Veteran's May 2006 examination, the 
examiner found that the Veteran had pain and stiffness in his 
left foot.  At that time, he was suffering from a blister on 
the plantar aspect of the left foot.  The second and third 
toes were amputated at the metatarsophalangeal joint, and 
those joints were painful on motion.  This led to callosities 
and abnormal weight bearing on the left foot.  

The latest VA feet examination was performed in May 2008.  
There, the examiner found that the Veteran's left foot is 
intermittently painful and stiff, and both conditions are 
aggravated by walking.  Though the Veteran is ambulatory, he 
frequently suffers from blisters.  The Veteran's left big toe 
is painful with repetitive motion, and his fourth and fifth 
toes are mildly hammertoed.  

Based on the foregoing, the Board finds the Veteran's left 
foot injury to be severe, warranting a 30 percent disability 
rating.  The Veteran is not entitled to a 40 percent rating, 
though, as DC 5284 is clear that a 40 percent rating is 
assigned only with an actual loss of use of the foot.  In 
this case, the Veteran is still ambulatory, and while the 
Veteran's second and third toes have been amputated, the rest 
of his foot remains intact, with no suggestion he has 
experienced the actual loss of use of his foot.  Accordingly, 
the criteria for a 40 percent rating is not shown.  

The Veteran has complained that his foot becomes painful and 
stiff upon use.  As the pain and stiffness that the Veteran 
experiences do not lead to the actual loss of use of his 
foot, he is not entitled to a higher rating under DeLuca.  
Further, as the Veteran's symptomatology has been stable 
throughout the appeal period, staged ratings for his 
disability under Hart are not warranted.

The Board has considered whether rating the Veteran under 
other analogous ratings would result in a higher rating or a 
rating separate from the one assigned.  For instance, 
Diagnostic Codes 5170-5173 address the amputation of toes.  
As the highest assignable rating under one of these codes is 
30 percent, however, use of one of these codes would not 
result in a rating higher than what is being assigned.  

Diagnostic Codes 5276-5284 address musculoskeletal 
disabilities of the foot.  Only two of these codes - flatfoot 
(5276) and claw foot (5278) - allow for a rating higher than 
30 percent.  The Veteran's injury and symptoms do not meet 
the definitions for either of these disabilities.  The 
remainder of the ratings for foot disabilities do not provide 
for a percentage higher than 30, nor can the Veteran be 
assigned a separate rating under these codes, as such a 
rating would result in pyramiding.  See 38 C.F.R. § 4.14 
(2008) (the Board is to avoid evaluating manifestations of 
the same disability under separate Diagnostic Codes).  

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. § 
3.321 (2008).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  In this case, the applicable 
rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examinations have found the Veteran to 
have a severe foot injury that does not result in the loss of 
use of his foot.  While the Veteran has blisters, pain and 
stiffness, such symptoms are contemplated under the 
applicable rating criteria for foot injuries.  The Board also 
notes that the Veteran has not had any recent hospitalization 
for treatment of his foot injury.  In a March 2007 statement, 
the Veteran stated that he has an office job that allows him 
to be off his feet most of the day.  He made no mention of 
missing work on account of his injury.  As neither marked 
interference with employment nor frequent hospitalizations 
have been found, an extraschedular evaluation is not 
appropriate in this case.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VA satisfied its duty to notify by way of a letter 
sent to the Veteran in May 2006, prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  In 
Vazquez-Flores v. Peake, the Court of Appeals for Veterans 
Claims held that a claimant seeking an increased rating - 
whether based on a diagnostic code or not - must be notified 
of what evidence is required to substantiate his claim.  22 
Vet. App. 37, 43-44 (2008).  A July 2008 letter, sent to the 
Veteran prior to the Supplemental Statement of the Case, 
outlined this information.  As the Veteran was thereafter 
afforded an opportunity to submit additional information or 
evidence in response to this notice, he was not prejudiced 
with respect to the timing of the notice. Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran was afforded two VA feet examinations, and the RO 
obtained the Veteran's VA outpatient records.  In this case, 
it appears that all obtainable evidence identified by the 
Veteran and relevant to his claim has been obtained and 
associated with the claims file.  The Board notes that the 
evidence already of record is adequate to allow resolution of 
the appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the Board finds that all necessary development 
has been accomplished, and appellate review does not 
therefore result in prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

A 30 percent rating for a left foot injury is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


